Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

*** US 10,794,953  ***
Claims 1 and 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2-12 of U.S. Patent No. US 10,794,953, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent substantially teaches the claimed invention.  The Patent ‘953 does not exactly teach the trace circuitry having an input coupled to the processor circuitry, and having a serial trace input.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that Patent ‘953’s trace circuitry would have an input for coupling the processor circuitry and would have a serial trace input.  One having ordinary skill in the art would be motivated to realize so because the Patent ‘953 suggests that trace circuitry coupled to the processor circuitry, and having a serial trace output (column 64 lines 12-13).  

*** US 9,218,263 ***
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,218,263, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent substantially teaches the claimed invention.  The Patent ‘263 does not exactly teach the functional circuitry having inputs and outputs and the functional circuitry including the processor circuitry having a data bus, a control bus, and an address bus.  Patent ‘263 suggests .












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1:
	Throughout the claim, the claim is recited with the functional circuitry having inputs and outputs, the processor circuitry having buses, the test access port (TAP) circuitry having inputs and output, trace circuitry having inputs and an output, and the control circuitry having an input and a data output.  However, how can these elements (function circuitry, processor circuitry, TAP circuitry, trace circuitry and control circuitry) work together in order to perform (or carry out) a ‘whole’ invention?  In other words, what performance does each of these elements do (besides just coupling)?

Claims 2-15:
	Again, the claims are recited with elements and couplings.  However, how can the elements work together after the couplings to perform an invention? 

Claim 6 (depends on claim 1):
	The phrase “device … including a data and test mode select pin that is coupled to the test mode select input (of the TAP circuitry)” cannot be understood as the followings:
(a) Where exactly should these “a data and test mode select pin” be located?  
(b) Since “a data and test mode select pin” is recited, this pin should involve not only test mode select signal(s), but also data signal(s).  Why should this pin coupled to only the test mode select input (of the TAP circuitry)?  [Or maybe this pin has a wrong name?]
(c) Does “a data and test mode select pin” have any interrelationship(s) with the data signals and test mode select signals at control circuitry (as recited at lines 8-9 of claim 1)?

Claim 9:
	The phrase “and including a clock input …” cannot be understood.  Which element is including a clock input?

Claim 10:
	The phrase “in which the serial data output of the multiplexer circuitry” is confusing as the following:
(a) the terms “the serial data output” and “the multiplexer circuitry” lack antecedent basis; 
(b) where is the serial data output coming from?  Where is the multiplexer circuitry coming from? And 
(c) what input(s) does the multiplexer circuitry have in order to select/multiplex the serial data output? 

Claim 11:
	The phrase “in which the external pin operates in at least one of a test data output, a trace data output, and a tristate data output state” cannot be understood as the followings: 
(a) How can a pin (recited ‘the external pin’) operate in an output or a state?  What exactly is the external pin doing with an output or a state???
(b) Where are “a test data output”, “a trace data output” and “a tristate data output state” coming from?

Claim 13:
	At line 2, the term “the mode select input” is unclear.   It is not clear whether this term refers back to the “test mode select input” of the test access port circuitry (as being recited at line 5 of claim 1).  If it is, then change this term should be changed to “the test mode select input”.  If it is not, (a) this term lacks antecedent basis, and (b) where is “the mode select input” coming from?  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2008/0127187 – Xu et al. – Trace buffer with a processor.
b. US 7,345,502 – Lakkapragada et al. – Design security for configurable devices.
c. US 6,145,100 – Madduri – Debug interface including timing synchronization logic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111